Citation Nr: 0506832	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for a low back disorder has been received.  

2.  Whether new and material evidence to reopen the claim of 
service connection for a heart disorder has been received.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from service from January 
1946 to September 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June and July 2002 rating decisions of the RO.  

Service connection for the disabilities enumerated above was 
previously denied by the Board in an April 1979 decision.  

Presently, the RO decided entitlement to the claims on the 
merits and failed to address the new and material evidence 
standard.  However, a previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  



FINDINGS OF FACT

1.  In an April 1979 decision, the Board denied the veteran's 
original claims of service connection for a low back disorder 
and for the residuals of rheumatic fever.  

2.  The evidence brought to VA's attention since the April 
1979 denial of service connection is neither cumulative nor 
redundant of the evidence of record and provides sufficient 
information regarding the etiology of the claimed disability  

3.  The veteran is shown to have low back disability 
manifested by arthritis and disc disease that as likely as 
not is due to the demonstrated injury sustain during his 
period of active service.  

4.  The veteran is shown as likely as not to have mitral 
valve regurgitation that is due to his episode of rheumatic 
fever in service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of service 
connection for a low back disorder and the residual of 
rheumatic fever has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

3.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by arthritis and disc disease 
is due to an injury that was incurred in active service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of rheumatic fever 
including mitral valve regurgitation is due to disease that 
was incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a November 2001 letter, the July 2002 Statement 
of the Case, and June 2002 and May 2004 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via the November 2001 letter, 
the July 2002 Statement of the Case, and the May 2004 
supplemental statement of the case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The January 1946 service medical records reflect that the 
veteran's heart was not enlarged to percussion.  The rate was 
moderate, and heart sounds were of poor quality.  An X-ray 
study of the chest indicated no abnormality.  

The veteran's service medical records indicate a finding of a 
mitral murmur in February 1946.  The clinical findings were 
suggestive of rheumatic fever.  

An April 1946 examination of the heart revealed normal rate 
and rhythm.  No murmur was heard, and the heart was of normal 
size.  

In February 1947, the veteran complained of pain in the 
tailbone.  The physical examination was essentially negative 
except for a markedly swollen, infected pilonidal cyst.  The 
area was extremely tender and fluctuant.  The area was opened 
and drained.  

In February 1948, the area became inflamed again and an acute 
cyst teratoma was diagnosed.  It responded well to penicillin 
treatment.  

On a March 1949 medical examination report, the examiner 
noted that the heart and spine were normal.  

A November 1952 service medical examination report indicated 
no abnormalities of the spine or heart.  

A November 1958 X-ray study of the chest was normal.  A 
medical examination conducted that month indicated no 
abnormalities of the spine or heart.  

In November 1962, the veteran "felt a snap" in his back 
while bending over a scullery sink.  He had weakness in the 
legs immediately following.  There was no past history of 
trauma.  The examiner noted lumbosacral strain subjectively 
and no tenderness to palpation.  The examiner diagnosed acute 
lumbosacral strain.  

An X-ray study of the chest conducted in April 1963 yielded 
normal results.  There was no sign of abnormality.  

The October 1964 and September 1965 medical examination 
reports reflected no disorders of the spine or heart.  

On April 1978 VA medical examination, the veteran reported 
having had a heart murmur at times.  His cardiovascular 
system was found to be normal.  The heart was not enlarged, 
and there were no murmurs.  His blood pressure reading was 
that of 130/90.  

Regarding the spine, the veteran reported having had low back 
pain "off and on" since suffering an injury in 1962 or 
1963.  The VA examiner noted that the veteran stood erect 
with no spinal curvature.  All spinal motion was without 
pain.  His forward flexion was normal.  A lumbar spine X-ray 
study showed narrowing of the disk spaces between L5 and S1 
associated with osteophytes.  The upper lumbar spine appeared 
normal.  The examiner diagnosed osteoarthritis of the lumbar 
spine and narrowing of the disk spaces between L5 and S1.  

By May 1978 rating decision, the RO denied the veteran's 
original claims of service connection for a low back disorder 
and the residuals of rheumatic fever.  The veteran perfected 
an appeal, and in an April 1979 decision, the Board denied 
service connection for a back disorder and the residuals of 
rheumatic fever.  

A March 1995 cardiac stress test indicated adequate heart 
rate and blood pressure response, no symptoms of significant 
arrhythmias, and good functional capacity.  In October 1997, 
the veteran received treatment for low back pain.  An October 
1998 examination report reflected mild mitral regurgitation.  

During visits to a VA medical facility in November and 
December 2001, the veteran recounted a history of popping in 
the back in 1962, back surgery in 1987, and right hip pain 
requiring him to use a cane for support and balance.  

In March 2002, the veteran submitted an October 1977 progress 
note indicating tenderness at L1 and L4.  He submitted a 
November 1987 private medical examination report reflecting 
complaints of severe low back pain that did not respond to 
conservative treatment.  The diagnosis was of S1 
radiculopathy on the right, most likely secondary to 
herniated lumbar disk at L5-S1.  The plan was to admit the 
veteran for a lumbar myelogram and, if indicated, lumbar 
surgery.  The veteran also submitted the November 1987 
discharge summary reflected a post-operative diagnosis of 
herniated lumbar disk at L4-5 with spinal stenosis at L4-5 
and L5-S1.  

The April 2002 radiologic studies revealed that the lumbar 
spine was status post laminectomies at the L4 and L5 levels.  
There were degenerative changes from L3 to S1 without acute 
abnormality.  Regarding the chest, findings were "normal 
chest for age."  

On April 2002 fee-basis medical examination, the veteran 
reported that, in 1962, while working, he felt a snap in the 
back and went into spasms for two hours.  He had surgery in 
1987 for a herniated lumbar disk.  Prior to surgery, he 
suffered from sciatica; the sciatica improved since surgery.  

Regarding the heart, the examiner stated that the veteran had 
had no myocardial infarction.  The veteran had a rhythm 
problem for which he was taking quinidine.  The rhythm 
problem was arterial fibrillation.  The veteran underwent no 
heart surgery and took an aspirin a day.  

The examiner noted that the heart was abnormal in the sense 
that he had a history of arterial fibrillation.  On objective 
examination, heart rhythm was normal.  The examiner also 
observed pain in the lumbar spine region.  An "ECHO" study 
noted findings that included those of mild atrial enlargement 
and mild mitral regurgitation.  

The examiner diagnosed degenerative disk disease from L3 
through S1.  With respect to the heart, there was a history 
of arterial fibrillation.  The examiner stated that the 
veteran was cardioverted and was presently controlled by 
medication.  

On a February 2004 fee-basis medical examination, a systolic 
murmur was noted over the aortic area.  There was also a 2/6 
systolic murmur at the left lower sternal border.  An 
echocardiogram (EKG) showed abnormalities.  The examiner 
diagnosed angina pectoris, dyspnea on exertion, hypertensive 
heart disease, peripheral vascular disease, abnormal EKG and 
no recurrence of arterial fibrillation.  

The examiner opined that he saw no current disease process 
that was related to rheumatic fever in service.  Rheumatic 
heart disease, the examiner explained, could lead to valvular 
heart disease if left untreated.  The veteran did not suffer 
from valvular heart disease.  

On February 2004 fee-basis orthopedic examination, the 
veteran reported that he sustained a low back injury during 
service in 1962.  He indicated that he experienced several 
episodes of low back pain with right-sided sciatica while he 
served on ships.  According to him, he was routinely told 
that no problem could be found in the lumbar spine region.  

The examiner noted a November 1962 service medical notation 
in which it was indicated that the veteran received treatment 
for a back injury.  Lumbosacral strain was diagnosed at that 
time.  

The examiner found no other complaints regarding the back in 
the service medical records.  In 1987, the veteran developed 
low back pain and right-sided sciatica.  The condition 
improved after a laminectomy.  The examiner noted the April 
2002 examination findings of degenerative disk disease from 
L3 to S1.  

Following a physical examination, the examiner diagnosed 
degenerative disk disease from L3 to S1 and status post 
lumbar laminectomy.  

The examiner noted the veteran's assertions that episodes of 
low back pain persisted throughout his career in the Navy.  
The examiner also observed that the service medical records 
reflected only one low back injury in November 1962 from 
which the veteran appeared to have recovered.  After 
discharge in 1965, he did not develop low back pain with 
sciatica until 1987.  


New and Material Evidence 

By April 1979 decision, the Board denied the veteran's claim 
of service connection for a low back disability and for 
residuals of rheumatic fever.  As a general rule, Board 
decisions are final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board observes that the evidence submitted since its 
April 1979 decision includes private medical records, VA 
medical records, and fee-basis medical examination reports.  
Some of the new evidence even pre-dates the Board's April 
1979 decision.  The Board notes that the only duplicative 
evidence submitted by the veteran are copies of the service 
medical records that were already of record when the Board 
rendered its April 1979 decision.  

Other than the service medical records, this evidence is new 
because it became associated with the record only after the 
Board issued its April 1979 decision.  

It is also material because it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disabilities.  Although the veteran was 
shown to suffer from a low back disability before the Board's 
April 1979 decision, the new evidence reflecting a low back 
disability is not merely cumulative and redundant because the 
Board now has information regarding the origin of the 
veteran's low back disability.  Regarding residuals of 
rheumatic fever, the evidence since April 1979 not only 
reflects an actual diagnosis regarding the heart, but it also 
offers an opinion regarding the etiology of the veteran's 
claimed heart disability.  See Hodge, 155 F.3d at 1363.  See 
also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the evidence received since the Board's April 1979 
decision is new and material, the claims of service 
connection for a low back disorder and the residuals of 
rheumatic fever are reopened.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the veteran's low back, he suffers from a 
presently diagnosed disability, a prerequisite for the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  In addition to a presently 
diagnosed disability, however, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.  

The evidence indicates that the veteran suffered a low back 
injury in service.  It also is shown that, after service, he 
reported having had complaints of recurrent low back pain 
since the time of the inservice injury.  The VA examination 
in 1978 noted that the veteran had arthritis of the lumbar 
spine.  The April 2004 examination showed that the veteran 
had been treated for lumbar disc disease after service in 
1987.  

While the fee basis examiner found that the veteran had 
recovered from the low back injury in service, this opinion 
did not reflect a review of the complaints and findings 
recorded in connection with the VA examination in 1978.  
Given the history of recurrent low back pain since service 
and the findings of low back pathology noted at that time, 
the Board finds the record to be in relative equipoise in 
showing the veteran's low back arthritis and disc disease are 
the result of the injury sustained in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the veteran's low back 
disability is warranted.  

Regarding the claimed heart disease, the veteran did suffer 
from rheumatic fever in service.  The initial VA examination 
in 1978 also recorded the history of the veteran having had a 
heart murmur at times.  

The fee basis April 2004 medical opinion indicated that the 
veteran did not suffer from heart disability that could 
potentially result from rheumatic fever.  However, the 
examiner did note the presence of a heart murmur.  The 
examiner also did not address the recent findings of mitral 
valve regurgitation.  

As such, the Board finds the evidentiary record to be 
relative equal balance in showing that the veteran is 
suffering from disability manifested mitral valve 
regurgitation due to the episode of rheumatic fever in 
service.  By extending the benefit of the doubt to the 
veteran, service connection for the residuals of rheumatic 
fever including mitral valve regurgitation is warranted.  



ORDER

Service connection for a low back disability manifested by 
arthritis and disc disease is granted.  

Service connection for the residual of rheumatic fever to 
include mitral valve regurgitation is granted.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


